      Case 3:20-cv-02731-VC Document 645-1 Filed 08/31/20 Page 1 of 7




              MEDICAL COVID-19 RESPONSE PLAN – MESA VERDE


Providing excellent health care services to our detainees is of paramount importance
to our company. Our ability to properly and effectively identify patients who are at
highest risk for developing serious complications due to coronavirus remains a top
priority in our patients well-being.

To accomplish this, this we implement the following actions based on the guidance
offered by the CDC:

 At intake into the facility, all detainees go through a thorough and complete
evaluation of their medical history as well as a review of any ongoing signs and
symptoms of an illness and medications they have been prescribed.

Once a high risk detainee is identified, such as those with diabetes, cancer, asthma,
heart disease, chronic kidney disease, HIV, obesity, liver disease, COPD, they undergo
a complete physical examination and are placed in the appropriate chronic care clinic
for timely follow-up appointments.

Treatments for their conditions are initiated and /or continued such as dialysis for
those with kidney failure, chemotherapy or radiation therapy for cancer, lab analysis
for diabetics and those with liver disease, HIV medications and pulmonary hygiene for
those with asthma or chronic obstructive lung disease (COPD).

The detainees are also educated, in their language, for better understanding their
underlying illnesses.

Or pharmaceutical vendor makes sure that there are adequate supplies of medication
in case of the occurrence of an emergent situation, such as a natural disaster.

Additional details are provided below.
      Case 3:20-cv-02731-VC Document 645-1 Filed 08/31/20 Page 2 of 7




Before Infection

High Risk Non-Positive Patients:

    Adhere to CDC guidelines (https://www.cdc.gov/coronavirus/2019-ncov/daily-
     life-coping/shared-housing/index.html) for high risk patients based on CDC’s
     recommendations for high risk patients in congregate housing to prevent
     COVID-19.
    Decrease in population has occurred to allow for appropriate social
     distancing to continue.
    Social distance when possible
    Masks have been issued to all detainees to prevent the spread when other
     social distancing measures are difficult to maintain.
    Enhanced cleaning throughout the facility (refer to Operations).
    Keep up-to-date lists of medical conditions and medications.
    Ensure adequate stock of necessary medications on hand.
    Educate detainees regarding serious and concerning symptoms and how
     to seek immediate help if needed.
    Non-essential visitors/volunteers will be limited or avoided.
    Staff will limit entry into living quarters unless it is necessary.
    Isolate sick or positive cases of COVID-19 away from those not infected.
    In addition to access to the sick call request process noted below, a nurse
     will make rounds on a daily basis to high risk patients who have CDC listed
     preexisting conditions monitoring for elevated temperature and symptoms.
    Any concerning clinical findings will be immediately addressed by an on-
     site or on-call provider 24/7.
       Case 3:20-cv-02731-VC Document 645-1 Filed 08/31/20 Page 3 of 7




Before Infection

Access to Care and Sick Call Process:
    All detainees are provided a copy of the access to care memo at intake and it
     is posted in all the housing units in English and Spanish. The access to care
     memo includes information on how to submit a sick call, sick call triage, sick
     call scheduling process, provider schedules, pill call schedules, insulin
     schedule, medication re-fill process, emergency care "code blue", mental
     health care, dental care and the medical grievance process.

          o   Sick call policy:
                   Sick calls are collected at midnight every night and triaged.
                   Sick calls are scheduled to be seen within 24 hours for urgent
                    matters. Emergent matters are seen immediately.
                   Providers are advised of any positive symptom screens
                    and see detainees accordingly.
                   Nursing protocols are in place and can be utilized
                    to address any positive symptom screens as well.
    CDC posters are posted throughout the facility and in each housing unit
     in both English and Spanish regarding COVID-19, hand hygiene. CDC hand
     hygiene and “Cover Your Cough” are in the intake education packet
     routinely, even prior to COVID.

    A detainee will be referred to a provider any time there are concerns
     regarding a detainee’s health status. A provider evaluation consists of a
     typical office visit in which the underlying issue is addressed and treated if
     necessary.

    Treatment for moderate illness is very vast and depends on the presenting
     issue. This would be at provider discretion based on the presentation of the
     patient.
        Case 3:20-cv-02731-VC Document 645-1 Filed 08/31/20 Page 4 of 7




Post Infection

Detainees who have tested positive for COVID-19 will be provided written or verbal
communication in their respective language via use of a medical translator or the
language line translation service regarding the monitoring and management of COVID-
19 symptoms as well as how to request care should symptoms arise or worsen.
Wellpath response goes above and beyond CDC criteria.



     CDC treatment guidelines                        Wellpath Medical
           for COVID-19                             response/treatment


  Asymptomatic or
  Presymptomatic Infection                      •   Twice daily vital signs monitoring
    • People who test positive for                       o Blood Pressure
         SARS-CoV-2 by molecular                         o Pulse
         diagnostic or antigen testing                   o Oxygen Saturation
         (see Testing for SARS-CoV-2)                    o Respirations
         and who are asymptomatic                        o Temperature
            should self- isolate at home and    •   Twice daily symptom and Mental
            “take care of yourself” with rest       health screening.
         and hydration.                         •   M-F medical provider review of
    •        If they remain asymptomatic,           vitals/symptoms screening forms
             they can discontinue isolation         to screen for detainees requiring
             10 days after the date of their        an urgent same day visit.
         first positive SARS-CoV-2 test.        •   M-F medical provider walk through.
    •    Individuals who become                 •   M-F medical provider sick
         symptomatic should contact                 call appointments/routine
         their health care provider for             appointments/ follow up on
         further guidance.                          those with symptoms.
    •    Current CDC                            •   24/7 nursing on-site
         recommendations for                    •   24/7 on-call providers
         individuals who develop
         symptoms are to self- isolate          •   Sick call
         for at least 10 days from the          •   Emergency response- “code blue”
                                                         o All staff are trained
         onset of their symptoms and
                                                             in CPR/AED
         until they have no fever and
                                                         o 4-minute response
         improvement in respiratory
         symptoms for at least 24
         hours.
     Case 3:20-cv-02731-VC Document 645-1 Filed 08/31/20 Page 5 of 7




Post Infection



    CDC treatment guidelines                        Wellpath Medical
          for COVID-19                             response/treatment


 Mild Illness
        Patients may have mild illness        •   Twice daily vital signs monitoring
       defined by a variety of signs                   o Blood Pressure
        and symptoms (e.g., fever,                     o Pulse
        cough, sore throat, malaise,                   o Oxygen Saturation
        headache, muscle pain)                         o Respirations
        without shortness of breath, dyspnea           o Temperature
        on exertion, or                        •   Twice daily symptom and Mental
       abnormal imaging. Most mildly               health screening.
       ill patients can manage                 •   M-F medical provider review of
       themselves with OTC                         vitals/symptoms screening forms
       medication or at home                       to screen for detainees requiring
       through telemedicine or                     an urgent same day visit.
       remote visits.                          •   M-F medical provider walk through.
     All patients with symptomatic
        COVID-19 and risk factors for          •   M-F medical provider sick call
       severe disease should be                    appointments/routine
       closely monitored. In some                  appointments/ follow up on
       patients, the clinical course               those with symptoms.
       may rapidly progress.                   •   24/7 nursing on-site
      No specific laboratory                  •   24/7 on-call providers
      evaluations are indicated in             •   Sick call
      otherwise healthy patients with          •   Emergency response- “code blue”
      mild COVID-19 disease.                           o All staff are trained in
                                                             CPR/AED
                                                       o 4-minute response
       Case 3:20-cv-02731-VC Document 645-1 Filed 08/31/20 Page 6 of 7




Post Infection



    CDC treatment guidelines                   Wellpath Medical
          for COVID-19                        response/treatment


   Moderate Illness
   •    Moderate COVID-19 illness is      •   Prepare detainee for
        defined as evidence of lower          emergent evaluation by a
        respiratory disease by                nurse or provider.
        clinical assessment or imaging    •   Follow nursing practice
        with SpO2 94% on room air at         protocols or provider orders
        sea level. Given that                 and implement immediate
        pulmonary disease can                 interventions as indicated.
        rapidly progress in patients      •   Refer detainee to Emergency
        with COVID-19, close                  room for further evaluation
        monitoring of patients with           and treatment if on- site
        moderate disease is                   interventions are not
        recommended.                          successful.


   •    If bacterial pneumonia or
        sepsis is strongly suspected,
        administer empiric antibiotic
        treatment for community-
        acquired pneumonia, re-
        evaluate daily, and if there is
        no evidence of bacterial
        infection, de-escalate or stop
        antibiotics.
        Case 3:20-cv-02731-VC Document 645-1 Filed 08/31/20 Page 7 of 7




Criteria for hospital send-out
    Severe dyspnea (dyspnea at rest, and interfering with the ability to speak in
     complete sentences).
    Oxygen saturation on room air of 90 percent, regardless of severity of dyspnea.
    Concerning alterations in mentation (eg, confusion, change in behavior,
     difficulty in rousing) or other signs and symptoms of hypoperfusion or hypoxia
     (eg, falls, hypotension, cyanosis, anuria, chest pain suggestive of acute coronary
     syndrome)
This list is not all-inclusive and a patient may be sent out emergently basely
solely upon provider discretion.
Recovery
Patient shall be deemed recovered with the meet IHSC and CDC criteria per below
(note that a negative test is NOT required unless severely immunocompromised).

Symptomatic Patients:
 I.   At least 10 days have passed since symptom onset and;
 II.  At least 24 hours have passed since resolution of fever without the use of fever-
      reducing medications and;
 III. Other symptoms have improved.

Asymptomatic Patients:
Detainees infected with SARS-CoV-2 (positive test result) who never develop COVID-19
symptoms may discontinue isolation and other precautions 10 days after the date of their
first positive RT-PCR test for SARS-CoV-2 RNA (so long as they remain afebrile and
asymptomatic). Again, a negative test is NOT required unless severely
immunocompromised.

Ongoing Care:
Detainees will continue to have the same access to care and sick call process outlined
above should any unexpected complications occur. High risk patients will continue to be
monitored by a medical provider at an appropriate interval deemed appropriate by the
medical provider.
